DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Double Patenting
2.	The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11/167775.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  The limitations a method providing informational audio in an autonomous vehicle comprising: receiving, at a first time, a first image from a camera located on or in the autonomous vehicle; receiving, at a second time, a second image from the camera, wherein the second time is later in time compared to the first time; determining an increased potential danger presented by an object located in an environment where the autonomous vehicle is being driven based on a comparison of a first area occupied by the object in the first image to a second area occupied by the object in the second image; and causing, based on the increased potential danger, a playback of an audio that indicates that a characteristic of the object are conventional prior art features and the use of such features in the claims 1-20 of U.S. Patent No. US 11/167775 would have been obvious and would not have involved a patentable invention.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 8, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastide (US 2020/0284609).
As to claim 1, Bastide discloses in alert system for environmental changes having claimed:
7.	a method providing informational audio in an autonomous vehicle comprising: receiving, at a first time, a first image from a camera located on or in the autonomous vehicle; receiving, at a second time, a second image from the camera, wherein the second time is later in time compared to the first time; determining an increased potential danger presented by an object located in an environment where the autonomous vehicle is being driven based on a comparison of a first area occupied by the object in the first image to a second area occupied by the object in the second image; and causing, based on the increased potential danger read on ¶ 0004, (when an alert system determines that a current location of a user device triggers an alert process, the alert system determines a route on which a user of the user device will be traveling. For a set of locations along the route, the alert system compares a first set of images associated with a first timestamp and a second set of images associated with a second timestamp. The alert system determines degrees of environmental changes for the set of locations based on the comparison and determines whether the degrees of environmental changes trigger an alert. When the degrees of environmental changes trigger the alert, the alert system generates the alert and send the alert to the user device).
Bastide in other embodiment discloses:
b.	a playback of an audio that indicates that a characteristic of the object read on ¶ 0014, (the alert can be a visual alert, an auditory alert, or a combination of visual and auditory alerts. Optionally, the alert generator 113 considers the current activity of the user 104 and composes the alert accordingly. In some embodiments, the alert is played prior to the user 104 reaching the location. In other embodiments, the alert is played when the user 104 reaches the location. For example, when a building is identified in the second set of images but is not in the first set of images, the model indicates a high likelihood of distraction to the user. The alert generator 113 determines that the user is driving, and in response, generates an audio alert, instead of a visual alert, to inform the user that a new building exists at the given location. Optionally, the alert may include directional information, such as alerting the user to a new building on the right side of the street when the user is traveling in one direction, and on the left side of the street when the user is traveling in the opposite direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the different embodiments of Bastide in order to inform the user that a new building exists at the given location and the alert may include directional information, such as alerting the user to a new building on the right side of the street when the user is traveling in one direction, and on the left side of the street when the user is traveling in the opposite direction.
As to claim 8, the claim is interpreted and rejected as to claim 1.
As to claim 9, Bastide further discloses:
a.	wherein the audio includes a verbal notification that indicates the characteristic of the object read on ¶ 0014, (the model indicates a high likelihood of distraction to the user. The alert generator 113 determines that the user is driving, and in response, generates an audio alert, instead of a visual alert, to inform the user that a new building exists at the given location. Optionally, the alert may include directional information, such as alerting the user to a new building on the right side of the street when the user is traveling in one direction, and on the left side of the street when the user is traveling in the opposite direction).
As to claim 10, Bastide further discloses:
a.	wherein the characteristic of the object includes a location of the object, a size of the object, a direction of the object, or a speed of the object read on ¶ 0010, (the degree of environmental change is determined for the user's current location, and the alert is sent while the user 104 is at the current location. In some embodiments, each image obtained by the image processor 111 is associated with a location and a timestamp. In some embodiments, the location includes a directionality, such as a direction the camera was facing when the image was captured. The timestamp records the time and date at which the image was captured. The image and its associated location and timestamp are stored in the image repository 125).
As to claim 16, the claim is interpreted and rejected as to claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Birch (US 20200193162 A1).
As to claim 2, Bastide does not explicitly recite wherein the second area occupied by the object in the second image is greater than the first area occupied by the object in the first image, and wherein the audio indicates the characteristic of the object by indicating an increased size of the object.  
However, Birch cures this deficiency by teaching that it may be beneficial wherein the second area occupied by the object in the second image is greater than the first area occupied by the object in the first image, and wherein the audio indicates the characteristic of the object by indicating an increased size of the object read on ¶ 0041, (the monitor 100 may also make a rough estimate of the distance between the traveler 102 and the person 104 by assuming the person 104 is of average build and estimating the distance to the person 104 based on the overall size of the image recorded by the camera. In addition, the monitor 100 can determine the speed and direction of the person 104 relative to the traveler 102 by measuring the change in the size of the image over time. If the image increases over time the person 104 is coming closer to the traveler 102 and the image decreases over time then the person 104 is moving farther away from the traveler 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the monitoring device of  Birch into Bastide in order to calculate the speed and direction of the traveler by comparing changes in size and position of objects in subsequent images recorded by the second camera and also to subsequently calculate the total distance traversed by the traveler.

11.	Claims 3-7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Kentley (US 2017/0297568)
As to claim 3, Bastide does not explicitly recite causing a speaker located in the autonomous vehicle to generate another audio in response to determining that a distance from the autonomous vehicle to the object is less than a pre-determined threshold, and wherein the audio indicates that the object is located within a safe distance of another location of the autonomous vehicle.  
However, Kentley cures this deficiency by teaching that it may be beneficial causing a speaker located in the autonomous vehicle to generate another audio in response to determining that a distance from the autonomous vehicle to the object is less than a pre-determined threshold, and wherein the audio indicates that the object is located within a safe distance of another location of the autonomous vehicle read on ¶ 0115, (detected object 1171 in the environment external to the autonomous vehicle 100 has been classified as an automotive object type having a predicted location Lc in the environment that is estimated to conflict with the trajectory Tav of the autonomous vehicle 100. Planner system may generate three threshold locations t-1, t-2, and t-3 (e.g., having arcuate profiles 1121, 1122 and 1123), respectively. The three threshold locations t-1, t-2, and t-3 may be representative of escalating threat levels ranked from a low threat level at threshold location t-1 (e.g., a relatively safe distance away from vehicle 100), a medium threat level at threshold location t-2 (e.g., a distance that is cautiously close to the vehicle 100) and a high threat level at threshold location t-3 (e.g., a distance that is dangerously close to vehicle 100), for example).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the robotic vehicle active safety system and method of Kentley into Bastide in order to provide sensor and alert coverage in more than one direction of travel of the vehicle and to provide sensor and alert coverage for objects that approach the vehicle from its sides.
As to claim 4, Kentley further teaches:
a.	causing a speaker located in the autonomous vehicle to generate another audio in response to determining that the object is approaching the autonomous vehicle from a side of the autonomous vehicle at a speed greater than a pre-determined value, and wherein the speaker is located in the autonomous vehicle at a same side as the side from which the object is approaching the autonomous vehicle read on ¶ 0092, (Accordingly, sensors of the sensor system and safety systems may be positioned on vehicle 100 to provide sensor and alert coverage in more than one direction of travel of the vehicle 100 and/or to provide sensor and alert coverage for objects that approach the vehicle 100 from its sides 100s (e.g., one or more sensors 328 in sensor system 330 in FIG. 3B may include overlapping regions of sensor coverage). The planner system may implement a safe-stop maneuver or a safe-stop trajectory using the bi-directional 680 travel capabilities to avoid a collision with an object, for example. As one example, the autonomous vehicle 100 may be traveling in a first direction, come to a stop, and begin travel in a second direction that is opposite the first direction, and may maneuver to a safe-stop location to avoid a collision or other extreme event).
As to claim 5, Kentley further teaches:
a.	wherein the increased protection danger is determined by determining that a second number of pixels of the object in the second image is greater than the first number of pixels of the object in the first image read on ¶ 0093, (As a first example, as the trajectory Tp crosses the first threshold location 601 at a point denoted as 602, planner system may determine the location of the pedestrian object 585d at the point 602 (e.g., having coordinates X1, Y1 of either a relative or an absolute reference frame) and the coordinates of a location of the autonomous vehicle 100 (e.g., from local pose data). The location data for the autonomous vehicle 100 and the object (e.g., object 585d) may be used to calculate a location (e.g., coordinates, an angle, a polar coordinate) for the direction of propagation (e.g., a main lobe or focus of the beam of steered acoustic energy may be aligned with the direction of propagation) of a beam of steered acoustic energy (e.g., an audio alert) emitted by an acoustic beam-steering array (e.g., one or more of a directional acoustic source, a phased array, a parametric array, a large radiator, a ultrasonic source, etc.), may be used to determine which light emitter to activate for a visual alert).
As to claim 6, Kentley further teaches:
a.	wherein the determining the increased potential danger includes determining that a proximity of the object to the autonomous vehicle has increased at the second time compared to that of the first time, and wherein the audio indicates the characteristic of the object at the first time and at the second time by changing a signal characteristic of the audio at the second time compared to that of the first time read on ¶ 0093, (As a first example, as the trajectory Tp crosses the first threshold location 601 at a point denoted as 602, planner system may determine the location of the pedestrian object 585d at the point 602 (e.g., having coordinates X1, Y1 of either a relative or an absolute reference frame) and the coordinates of a location of the autonomous vehicle 100 (e.g., from local pose data). The location data for the autonomous vehicle 100 and the object (e.g., object 585d) may be used to calculate a location (e.g., coordinates, an angle, a polar coordinate) for the direction of propagation (e.g., a main lobe or focus of the beam of steered acoustic energy may be aligned with the direction of propagation) of a beam of steered acoustic energy (e.g., an audio alert) emitted by an acoustic beam-steering array (e.g., one or more of a directional acoustic source, a phased array, a parametric array, a large radiator, a ultrasonic source, etc.), may be used to determine which light emitter to activate for a visual alert).
As to claim 7, Kentley further teaches:
a.	wherein the signal characteristic of the audio includes a volume of the audio, a frequency of the audio, or a rhythm of the audio read on ¶ 0116, ( Further travel by object 1171 that crosses threshold location t-3 may trigger yet another acoustic alert by planner system using a coordinate βc, an audio signal 104c (e.g., to convey an extremely urgent acoustic alert) and direction of propagation 106c. In this example, a different audio signal (e.g., a digital audio file, whether pre-recorded or dynamically generated, having different acoustic patterns, different magnitudes of acoustic power and/or volume, etc.) may be selected for audio signals 104a, 104b and 104c to convey the increasing levels of escalation to the object 1171 (e.g., to acoustically alert a driver of the vehicle)).
As to claim 11, Kentley further teaches:
a.	wherein the object includes a vehicle, a bicycle, an animal, or a traffic barrier read on ¶ 0040, (for example, in FIG. 1, an object 180 (e.g., an automobile) is depicted as having a trajectory 185, that if not altered (e.g., by changing trajectory, slowing down, etc.), may result in a potential collision 187 with the autonomous vehicle 100 (e.g., by rear-ending the autonomous vehicle 100)).
As to claim 14, Kentley further teaches:
a.	wherein an intensity of the audio is based on a speed of the object and another speed of the autonomous vehicle read on ¶ 0104, (As such, the sound (or acoustic energy magnitude) may be changed (e.g., in volume, frequency, etc.) based on velocity changes. The above examples may be implemented to audibly notify pedestrians that the autonomous vehicle 100 has detected their presence at the cross-walk and is slowing to a stop).
As to claim 15, Kentley further teaches:
a.	wherein the audio includes a pattern of beeps, chimes, or notes read on ¶ 0116, (further travel by object 1171 that crosses threshold location t-3 may trigger yet another acoustic alert by planner system using a coordinate βc, an audio signal 104c (e.g., to convey an extremely urgent acoustic alert) and direction of propagation 106c. In this example, a different audio signal (e.g., a digital audio file, whether pre-recorded or dynamically generated, having different acoustic patterns, different magnitudes of acoustic power and/or volume, etc.) may be selected for audio signals 104a, 104b and 104c to convey the increasing levels of escalation to the object 1171 (e.g., to acoustically alert a driver of the vehicle)).

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Kang (KR 20180065048 A).
As to claim 12, Bastide does not explicitly recite wherein the playback of the audio is configured to stop after a pre-determined amount of time.  
However, Kang cures this deficiency by teaching that it may be beneficial wherein the playback of the audio is configured to stop after a pre-determined amount of time read on Page 3, Para. 7, (the vehicle, and detects an obstacle that may cause an accident when the vehicle comes into contact with the vehicle. The image processing unit 500 continuously and visually and / or audibly warns a user for a predetermined time before collision with an obstacle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Kang into Bastide in order to prevent users getting annoyed from extra-long duration alarm sound. 

13.	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of 有田 英一 (hereinafter Arita Hidekazu JP 5889430 B2). 
As to claim 13, Bastide does not explicitly recite wherein the playback of the audio is configured to change from a first speaker to a second speaker in response to a change in a direction of the object, and wherein the first speaker and the second speaker are located in the autonomous.  
However, Arita Hidekazu cures this deficiency by teaching that it may be beneficial wherein the playback of the audio is configured to change from a first speaker to a second speaker in response to a change in a direction of the object, and wherein the first speaker and the second speaker are located in the autonomous vehicle read on Page 4, Para. 9, (In step S54, the outside speakers 11 to 13 receive a vehicle approach notification sound signal from each of the left side vehicle approach notification sound control unit 8, the front  vehicle approach notification sound control unit 9, and the right side vehicle approach notification sound control unit 10.  The vehicle approach notification sound is generated (output) based on the received vehicle approach notification sound signal).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the vehicle approach notification sound generator of Arita Hidekazu into Bastide in order to provide a vehicle approach notification sound which is generated based on the received vehicle approach notification sound signal to attract user’s attention to be directed to the sound source.
	As to claim 17, Arita Hidekazu further teaches:
a.	wherein the method further comprises: causing another playback of another audio at the first time, wherein the another playback is performed using a first speaker located in the autonomous vehicle in a same side as a side from which the object is approaching the autonomous vehicle, and wherein the playback of the audio is performed at the second time using the first speaker and using a second speaker located in the autonomous vehicle in another side that is different than that of the first speaker read on Page 4, Para. 9, (In step S54, the outside speakers 11 to 13 receive a vehicle approach notification sound signal from each of the left side vehicle approach notification sound control unit 8, the front vehicle approach notification sound control unit 9, and the right side vehicle approach notification sound control unit 10. The vehicle approach notification sound is generated (output) based on the received vehicle approach notification sound signal).

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Bastide in view of Joshi (US 20160072891 A1).
As to claim 18, Bastide does not explicitly recite wherein the method further comprises: causing an audio instruction that indicates an environmental condition of an environment in which the autonomous vehicle is operating, wherein an intensity of the audio instruction varies according to a severity of the environmental condition.  
However, Joshi cures this deficiency by teaching that it may be beneficial wherein the method further comprises: causing an audio instruction that indicates an environmental condition of an environment in which the autonomous vehicle is operating, wherein an intensity of the audio instruction varies according to a severity of the environmental condition read on ¶ 0124, (in response to an environmental condition, a potential threat or an actual threat, electronic device 200 may provide or output an alert, which may include audible sound (or feedback) in the environment and/or information that is wirelessly communicated to one or more electronic devices (such as one of electronic devices 108 in FIG. 1). There may be different types of alerts (such as different warning sounds, lights, messages, etc.) for different environmental conditions or as the severity of one or more environmental conditions changes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Joshi into Bastide in order to provide awareness to the entity based on the environmental condition.

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Bastide in view of Zhao (CN 109272741 A)
As to claim 19, Bastide does not explicitly recite wherein the method further comprises: causing an audio notification that indicates a road condition of a road on which the autonomous vehicle is operating, wherein the audio notification varies according to a severity of the road condition.  
However, Zhao cures this deficiency by teaching that it may be beneficial wherein the method further comprises: causing an audio notification that indicates a road condition of a road on which the autonomous vehicle is operating, wherein the audio notification varies according to a severity of the road condition read on Claim 7, (the method according to claim 6 the sound inducing method for highway driving safety under severe environment, wherein the road condition grade is 1, the sound frequency is 2HZ, in the entire period T, producing time is 50%, namely the ton=0.5T; closing time is toff=0.5T; road condition grade is 2, the sound frequency is 5HZ in the complete period T, the sounding time is 60%, namely the ton=0.6T; closing time is to ff=0.4T; road condition grade is 3, the sound frequency is 10HZ in the complete period T, the sounding time is 80%, namely the ton=0.8T; closing time is toff=0.2T).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the sound inducing device and method for road driving safety under severe environment of Zhao into Bastide in order to create awareness and approach notification sound signal to attract user’s attention to alert unwanted circumstances in front ahead.

Allowable Subject Matter
16.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
18.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689